DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 03/10/2021.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 10 and 17, it is unclear how the resonance in the resonating body is being induced in a direction perpendicular to the substrate?
Claims 2 – 9, 11 – 16 and 18 – 20 are rejected by virtue of their dependency from claims 1, 10 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurn (6,621,134) in view of MacNamara et al. (2006/0275946).
	As to claim 1, Zurn discloses a vacuum sealed RF/Microwave microresonator comprising a substrate (120); a circuit layer (124 - 126) over the substrate (120) (Col. 4, lines 36 - 39); a capping layer (354, Fig. 18C) over the circuit layer; and a micro resonator sensor (148, Fig. 3H) in the circuit layer and the capping layer (354, Fig. 18C), wherein the micro resonator sensor comprises a resonating body (150); and one or more 

    PNG
    media_image1.png
    184
    503
    media_image1.png
    Greyscale

 Zurn fails to explicitly disclose that the capping layer comprises a semiconductor material.  MacNamara et al. (2006/0275946) (hereinafter MacNamara) discloses a method of manufacturing a semiconductor device wherein the capping layer (80) comprises a semiconductor material ([0034, The cap 80 may be silicon, polymeric, ceramic, glass, metal and the like or any other suitable material.], Fig. 9).

    PNG
    media_image2.png
    207
    475
    media_image2.png
    Greyscale



As to claim 2, Zurn discloses that the resonating body is a diaphragm (148, 194) (Fig. 3A, Col. 5, lines 23 - 39).
As to claims 3 - 5, Zurn discloses that the diaphragm (192, 132) is part of the capping layer and extends over a cavity (40) in the circuit layer (Col. 19, lines 40 – 51, Claim 11).
As to claims 6 and 7, Zurn discloses an antenna, wherein the antenna (402, 404) is configured to passively couple the one or more electrodes (198) to a wireless power source (406) (Col. 10, lines 56 – 63, Col. 21, lines 13 – 25 and Fig. 3H, 7 and 21).
As to claim 8, Zurn discloses that the one or more electrodes comprises at least four electrodes (252, 254, 258, 260, Fig. 14).
As to claim 9, Zurn discloses that a processing region electrically coupled to the micro resonator sensor, wherein the processing region 

As to claim 10, Zurn discloses a vacuum sealed RF/Microwave microresonator comprising a substrate (120); a circuit layer (124 - 126) over the substrate (120) (120) (Col. 4, lines 36 - 39); a cavity in the circuit layer; a capping layer (354, Fig. 18C) over the circuit layer wherein a portion of the capping layer seals the cavity, and wherein the capping layer comprises a semiconductor material (Col. 4, lines 63 - 66); and a micro resonator (148) in the cavity (140), wherein the micro resonator (148) comprises: a resonating body (150), wherein the resonating body is mechanically coupled to the portion of the capping layer sealing the cavity; and one or more electrodes (152, 154) for inducing resonance in the resonating body, wherein the resonance is in a direction perpendicular to the substrate (Col. 3, line 61 – Col. 4, line 8; Col. 5, lines 23 – 29, Claim 11, Col. 10, lines 56 - 63  and Fig. 3A, 4A, Fig. 7).  Zurn fails to explicitly disclose that the capping layer comprises a semiconductor material.  MacNamara et al. (2006/0275946) (hereinafter MacNamara) discloses a method of manufacturing a semiconductor device wherein the capping 
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Zurn in view of the teachings of MacNamara to include capping layer of silicon (semiconductor), polymeric, ceramic, glass, metal and the like or any other suitable material to enclose at least portions of electrical components and electrical connections between the electrical components.
As to claim 11, Zurn discloses that the resonating body is mechanically coupled to a floor of the cavity (136, 138) (Fig. 3B).
As to claim 12, Zurn discloses that the one or more electrodes (212d, 214d, 216d) are in plane with the resonating body (216) (Fig. 10).
As to claim 13, Zurn discloses that the one or more electrodes (212d, 214d, 216d) are out of plane with the resonating body (216) (Fig. 10).
As to claims 14 - 16, Zurn discloses that the resonating body (132) is a tuning fork, a comb drive, a cantilever beam, or a ring (Col. 5, lines 23 – 29 and Fig. 3A).

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Zurn in view of the teachings .

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. Applicant’s argument that Zurn fails to disclose that the resonance of a resonating body is in a direction perpendicular to the substrate.  However, Zurn in Col. 10, lines 56 – 63 clearly discloses that resonance of a resonating body is in a direction perpendicular to the substrate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.